—Appeal by the *263defendant from an amended judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered March 4, 1994, revoking a sentence of probation previously imposed by the same court (Mclnerney, J.), upon a finding that he had violated the conditions thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The Supreme Court’s determination that the defendant violated the conditions of his probation is supported by a preponderance of the evidence (see, CPL 410.70 [3]; People v Park, 203 AD2d 596; People v Rennie, 190 AD2d 830). Although the defendant testified at the hearing that he had made a diligent effort to regain admission to the residential drug treatment program that had discharged him for breaking one of its rules, it is undisputed that the defendant violated the conditions of his probation by failing to report to his probation officer, by failing to keep his probation officer apprised of his whereabouts, and by failing to successfully complete a drug treatment program.
The sentence that was imposed is not unduly harsh or excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contention and find it to be without merit. Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.